Citation Nr: 1500658	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. K.M.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late Veteran served on active duty in the United States Navy from August 1969 to August 1973.  The appellant in this case is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for interstitial lung disease.  

At a July 2012 videoconference hearing between the Board and the RO, the Veteran, accompanied by his representative and with his wife as observer, appeared at the RO to submit oral testimony and arguments in support of his appeal before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been duly obtained and associated with the Veteran's claims file.

In November 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Pursuant to the Board's determinations in its November 2012 remand, the issue on appeal has been recharacterized as entitlement to service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, so as to permit the broadest characterization of the claim and thereby encompass all possible pulmonary syndromes for which the Veteran may be entitled to receive VA compensation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Following the development ordered by the Board, which included providing with Veteran with a VA medical examination to obtain a nexus opinion in December 2012, the RO/AMC readjudicated the Veteran's claim and, in a February 2013 rating decision/supplemental statement of the case, confirmed the previous denial of service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure.  The case was recertified to the Board and returned to its custody in March 2013, and the Veteran continued his appeal.  In September 2013, VA received confirmation from the Social Security Administration (SSA) that the appellant had died in July 2013.  Accordingly, the Board dismissed the pending appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).

In October 2013, VA received a timely application from the Veteran's surviving spouse to be substituted as the claimant for VA compensation for a chronic respiratory disorder following the Veteran's death.  VA now recognizes the widow as the claimant and appellant in the pending appeal for purposes of accrued benefits.  In May 2014, the Board remanded the case for additional evidentiary and procedural development.  Following this development, the denial of the claim for service connection for a chronic respiratory disorder (to include as secondary to in-service asbestos exposure) for accrued benefits purposes was confirmed in an October 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in November 2014 and the appellant now continues her appeal. 

FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while serving aboard ship during active naval service. 

2.  The late Veteran's chronic respiratory disorder, diagnosed as interstitial pulmonary fibrosis, is idiopathic in nature, is not etiologically related to his exposure to asbestos during active military service, and did not otherwise have its onset during his active military service.  
CONCLUSION OF LAW

A chronic respiratory disorder, including a pulmonary disease associated with asbestos exposure, was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 (VCAA).

With respect to the service connection claim decided herein, with the Veteran's surviving spouse substituting for the late Veteran as the appellant in this current appeal, VA has met all statutory and regulatory notice and duty to assist provisions, or has otherwise demonstrated that there is no prejudice to the Veteran for any notice deficits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Proper VCAA notice must also inform the claimant as to how VA assesses degree of disability and assigns a disability rating and the effective date of a compensation award, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The current appeal stems from the late Veteran's original claim for service connection for a chronic respiratory disorder (to include as due to asbestos exposure), which was received by VA in March 2010.  In response to his claim, a VCAA notice letter was dispatched to the Veteran in April 2010, which fully complied with the aforementioned notice requirements.  As complete notice was provided prior to initial adjudication of the claim in the August 2010 rating decision now on appeal before the Board, no timing of notice defect exists.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and pertinent post-service private and VA medical records addressing the condition of his respiratory system and his treatment for respiratory complaints for the period from 1995 - 2012 have been obtained.  Additional oral testimony and written statements for this time period from the now-deceased Veteran and his surviving spouse (who is now the appellant in the present claim) regarding historical accounts of the history of his relevant symptoms and alleged in-service exposure to asbestos were also obtained and associated with the evidence.  Otherwise, since the time of the return of the late Veteran's claims file to Board's custody in November 2014, the appellant has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to her accrued benefits claim for VA compensation for respiratory disease.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).
Pursuant to his claim for VA compensation, the Veteran was afforded VA medical examinations of his respiratory system in June 2010 and December 2012, in which nexus opinions addressing the relationship between his current respiratory diagnoses and his military service were obtained, the latter opinion provided in the context of his conceded history of in-service asbestos exposure.  Furthermore, an addendum opinion was obtained in August 2014, which was also presented in the context of the Veteran's conceded history of in-service asbestos exposure and both consolidated and contemplated all the prior relevant evidence and opinions addressing the issue on appeal.  The VA examiner who presented the December 2012 and August 2014 opinions conducted a thorough review of the Veteran's claims file and his nexus opinions are predicated on the Veteran's pertinent clinical history.  The Board thus concludes that the present state of the evidence of record is adequate for it to fairly adjudicate the appeal.  [See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.]  Therefore, remand for further examination or opinion is not needed.  

The Board is aware of the evidentiary requirements in developing claims for VA compensation for respiratory disease based on asbestos exposure.  As noted in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual, M21-1, part VI, paragraph 7.21 (October 3, 1997); and the Court decisions in Ennis v. Brown, 4 Vet. App. 523, 527 (1993); and McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the M21-1 provides that when considering claims for VA compensation due to asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure in service (M21-1, Part III, par. 5.13(b); M21-1, Part VI, par. 7.21(d)(1)); determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure; and determine if there was a relationship between asbestos exposure and the currently claimed disease, keeping in mind the latency and exposure information found at M21-1, Part III, par. 5.13(a) (M21-1, Part VI, par. 7.21(d)(1)).  In the present case, the Board finds that the Veteran's account of exposure to asbestos during active duty is credible for purposes of adjudicating this appeal and concedes that such exposure occurred.  Furthermore, the VA opinions of December 2012 and August 2014 specifically address the likelihood of a relationship between the Veteran's respiratory diagnoses and his conceded asbestos exposure.  Thusly, no further development in this regard is warranted.  

In July 2012, the Veteran, accompanied by his representative and his wife, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the July 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, to include as secondary to asbestos exposure.  See transcript of July 16, 2012 Board hearing.  Thus, the Veterans Law Judge presiding over the July 2012 videoconference hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA substantially fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for service connection for a chronic respiratory disability (including as due to asbestos exposure) decided herein and thus no additional assistance or notification is required in this regard.  The Board further finds that the development conducted pursuant to its latest remand of May 2014 is in substantial compliance with the Board's directives contained within.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thusly, the appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Factual background and analysis: Entitlement to service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, for accrued benefits purposes.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection requires that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2014)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of respiratory symptoms in service will permit service connection for a chronic respiratory disorder, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptoms is required only where the condition noted in service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2014). Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014). Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bronchiectasis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The Board notes that the DVB Circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same. 

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  Similarly, pneumoconiosis is defined as "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin." Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994). 

With asbestos-related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b). 

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e). Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21-1, Part VI, Subpart ii, Chapter 2, §C(9)(f). These factors must be considered and addressed by the Board. VAOPGCPREC 4-2000.  
VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

During his lifetime, including during the pendency of this claim, the late Veteran contended that he had a chronic respiratory disability as a result of exposure to asbestos while serving in the United States Navy aboard the aircraft carrier USS Franklin D. Roosevelt (CVA-42). He stated that asbestos was a common insulation material for conduits, pipes, bulkheads, and ductwork aboard naval vessels during his military service, as the hazards of asbestos were not commonly recognized at the time. He described being in the vicinity of deck grinding operations, which stripped away surfaces and liberated clouds of dust, including rust particles and paint and asbestos dust, which he reportedly inhaled and breathed. He contended that such exposure led to his current respiratory disorder. For purposes of adjudicating the current appeal, the Board finds that the late Veteran's account of in-service shipboard asbestos exposure is credible and thus factually concedes that such exposure occurred. Post-service, the Veteran reported that he was employed as an electrician which did not involve significant asbestos exposure.

Although the Veteran's service treatment records show occasional treatment for symptoms of coughs and chest congestion, which were associated with acute upper respiratory infections, there were normal clinical findings on all chest X-rays and examinations of his respiratory system throughout his period of active duty, including on separation examination in July 1973, and no clinical indications of onset of restrictive airway disease, much less a diagnosis of asbestosis.

Post-service records do not demonstrate onset of the specific pulmonary diagnosis of bronchiectasis, manifested to a compensable degree of disability, within the first year after separation from active duty in August 1973.  Medical records show treatment in 1995 - 1996 for an acute upper respiratory infection with bronchitis and medical care in 1997 for pneumonia of his right upper lung lobe.  

However, a chronic respiratory disorder was not objectively demonstrated until 2007, when he was treated for a persistent cough and shortness of breath and, following clinical testing, was diagnosed with a restrictive lung disease: interstitial pulmonary fibrosis with pulmonary emboli, emphysematous bullae, and associated traction bronchiectasis.  The private medical records associated with this treatment, dated from 2007 - 2010, note that the Veteran reported having a history of in-service asbestos exposure and inhalation of aerosolized dust particles from deck grinding operations.  The reports also note that he was employed as an electrician and, because this job required him to work in many different interiors of buildings, including attics, he was occupationally exposed to a variety of building materials and products.  However, these private records reflect that objective testing and medical imaging of his lungs revealed clinical findings showing that there were no calcific pleural plaques or nodules detected, thus indicating that his interstitial pulmonary fibrosis was not related to asbestos exposure.  The private medical records characterized the Veteran's diagnosis of interstitial pulmonary fibrosis as possibly being idiopathic in nature.  (The Board notes that the private physician Dr. P.R.M. was one of the doctors associated with the Veteran's pulmonary treatment.)  

At the July 2012 hearing, the late Veteran and his spouse testified that he had a chronic and persistent cough ever since active duty.  He attributed this problem to exposure to asbestos and dust particles during shipboard service.  

A death certificate shows that the Veteran died in July 2013 from respiratory failure due to pulmonary fibrosis.  In an October 2013 statement, the late Veteran's private treating physician, Dr. P.R.M., opined that the Veteran "died of respiratory failure that was do [sic] to pulmonary fibrosis.  He likely has asbestos exposure in the Navy.  That would be very consis ant [sic] with his disease and cause of death."  Dr. P.R.M's opinion is presented verbatim, and her opinion did not include any supportive rationale or further discussion, or otherwise state how she arrived at this opinion notwithstanding the contradictory clinical finding that there were no calcific pleural plaques or nodules detected in the Veteran's lungs, which would be consistent with, and indicative of asbestos exposure.

In August 2014, a nexus opinion was obtained by a VA clinician, who had opportunity to review the Veteran's claims file and pertinent medical history in their entirety, and to consider and incorporate the prior VA examinations and nexus opinions of June 2010 and December 2012, as well as the October 2013 private medical opinion of Dr. P.R.M.  As relevant, the August 2014 opinion states that the VA clinician concurred with, or otherwise affirmed the prior VA opinions of June 2010 and December 2012, which found no nexus between the Veteran's conceded exposure to asbestos and shipboard dust during military service with his subsequent post-service diagnosis of chronic interstitial pulmonary fibrosis, and rebutted the October 2013 opposing opinion of Dr. P.R.M.  

Specifically, in his August 2014 opinion, VA clinician determined that there was no nexus between the Veteran's in-service asbestos exposure and his pertinent post-service diagnosis of chronic interstitial pulmonary fibrosis.  The opining clinician observed that the Veteran was never diagnosed with asbestosis in the evidence of record, which would be necessary to link his post-service respiratory disorder with his in-service asbestos exposure.  In his discussion, the clinician stated that, while a prolonged history of asbestos exposure may lead to the development of chronic disabling respiratory conditions, including lung cancer, mesothelioma, and asbestosis, the Veteran in this case was not, in fact, diagnosed with any chronic respiratory disease that was consistent with a history of asbestos exposure at any time during or since military service.  Only self-limiting, acute upper respiratory infections were noted during active duty, which resolved without chronic disabling residuals.  Post-service, he was treated for self-limited upper respiratory infections, sinusitis, bronchitis, and pneumonia, before finally being diagnosed with a chronic disabling pulmonary condition: interstitial pulmonary fibrosis.  The opining VA clinician observed that the Veteran's treatment records did not present any objective evidence of having the characteristic markers of asbestos exposure, to include pleural plaques commonly seen on radiological studies, nor was there any evidence of recovery of asbestos fibers or particles in his lung tissues or bronchoalveolar lavage studies that would indicate the presence of pulmonary disease due to asbestos exposure.  

The opining clinician thusly concluded that the Veteran only had a limited asbestos exposure in service with a prolonged latency period of more than 30 years between this exposure and the development of any chronic respiratory symptoms. The Veteran's private medical records show lung biopsy results that were consistent with idiopathic pulmonary fibrosis.  The VA clinician affirmed that it was his medical opinion that the Veteran's pulmonary fibrosis was truly idiopathic in nature, meaning that the cause was unknown and undetermined and thusly could not be associated with the Veteran's military service or his conceded asbestos exposure therein.  As such, the VA clinician rejected the October 2013 opinion of the Veteran's private physician, Dr. P.R.M., who associated the Veteran's pulmonary fibrosis with his in-service asbestos exposure.

In summary, the August 2014 VA clinician's opinion states:

It is my medical opinion that the veteran's condition of pulmonary
fibrosis is less likely than not (less than 50 percent probability) incurred in or caused by or had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service asbestos exposure, since the weight of the medical [evidence and documentation] does not support a nexus between the two conditions.  

The rationale [is that although] the veteran has history of asbestos exposure of several years duration during service[,]. . . there were no objective findings of any asbestos-related disease at any time during or after service. He was found to have biopsy-proven idiopathic pulmonary fibrosis. . . due to unknown causes.

The Board has considered the facts of the case, as discussed above, and finds that even conceding the Veteran's in-service exposure to asbestos, the entirety of the objective medical evidence supports the factual conclusion that the late Veteran's chronic respiratory disease, diagnosed as idiopathic interstitial pulmonary fibrosis, to include the ancillary associated pulmonary diagnoses of pulmonary emboli, emphysematous bullae, and associated traction bronchiectasis, cannot be clinically connected to his period of active naval service for accrued benefits purposes.  

Service treatment records show no abnormal findings on clinical assessment of the lungs and pulmonary system indicative of a chronic respiratory disorder during active duty, much less onset of the aforementioned diagnoses.  Post-service medical records show that the earliest diagnosis of a chronic respiratory disease was in 2007, over three decades following his separation from active duty, when he was diagnosed with interstitial pulmonary fibrosis.  Although his diagnosed post-service respiratory diseases include traction bronchiectasis associated with interstitial pulmonary fibrosis, the clinical record does not objectively demonstrate the presence of bronchiectasis manifested to a compensable degree of impairment within one year following the Veteran's separation from active duty in August 1973, such that service connection for the bronchiectasis component of his chronic respiratory disease could be allowed on a presumptive basis for purposes of accrued benefits.  38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board assigns significant greater probative weight to the August 2014 nexus opinion of the VA clinician, whose conclusions are predicated on an overview of the entirety of the Veteran's pertinent medical history as contained in his claims file, which considered all the prior nexus opinions of record and either concurred with, reconciled, or rebutted them, presenting an extensive and very detailed rationale supporting his clinical conclusions.  The ultimate determination of the August 2014 clinician was that that the late Veteran's conceded in-service exposure to asbestos (to include shipboard dust) was not etiologically associated in any way to his chronic pulmonary diseases diagnosed post-service.  The examiner's nexus opinion further stated that the Veteran's current pulmonary diagnoses and the clinical findings obtained on medical imaging studies were completely inconsistent with the known pathologies that have been established by medical science as being typically associated with asbestos exposure.  Specifically, the Veteran's pertinent  pulmonary diagnoses were not manifested in service, nor were they manifested by the characteristic calcific pleural plaques or nodules in his lung tissue that were consistent with asbestos exposure.  The VA examiner concluded, per the pertinent clinical evidence, that the Veteran's chronic interstitial pulmonary fibrosis was idiopathic in nature, meaning that its cause was unknown and undetermined; as such, the VA examiner rejected and rebutted the October 2013 opinion of Dr. P.R.M., who stated (without presenting any supportive rationale or discussion) that the late Veteran's asbestos exposure in service was consistent with pulmonary fibrosis.  As previously stated, the Board finds that the August 2014 VA clinician's opinion, by dint of its thoroughness and its supportive rationale, which his based on the pertinent facts of the case, has substantially greater probative weight over the broad and conclusory opinion of Dr. P.R.M.  The weight of the clinical evidence is thusly against the appellant's appeal regarding her claim for VA compensation for the late Veteran's chronic pulmonary disorder, for accrued benefits purposes.   

The Veteran is competent to report his own history of onset of his perceivable pulmonary symptoms and his spouse is competent to report those symptoms of the veteran that are outwardly observable, such as a persistent cough.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the Board has considered the late Veteran's and his wife's assertions (based on their own personal knowledge of medicine and their familiarity with the Veteran's individual medical history) that the presence of such symptoms is evidence in its own right demonstrating onset of the Veteran's interstitial pulmonary fibrosis in service and that this chronic respiratory disease is related to service.  

However, the Board first notes that neither attesting individual (i.e., the late Veteran and his spouse) are shown in the record to be a trained medical clinician.  The Veteran's occupation during service was as a boatswain, per his DD-214, and, according to his private medical records, his post-service career was as an electrician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiological relationship of the Veteran's interstitial pulmonary fibrosis to his in-service exposure to asbestos and shipboard dust and the actual time of onset of his interstitial pulmonary fibrosis fall outside the realm of common knowledge of a lay person, both the Veteran and his spouse lack the competence to provide a probative medical opinion linking the Veteran's chronic respiratory disease to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal respiratory disease, such as interstitial pulmonary fibrosis, to include the ancillary associated pulmonary diagnoses of pulmonary emboli, emphysematous bullae, and associated traction bronchiectasis).

Thusly, in view of the foregoing discussion, the Board must deny the appellant's claim of entitlement to service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, for accrued benefits purposes.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, for accrued benefits purposes is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


